DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 20-22 and 25-42 in the reply filed on November 16, 2021 is acknowledged. Applicant canceled the non-elected claims. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications 61/806/636, 61/975,275, 61/674,980, 13/832,905, 13/948,423 and 15/435,733 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. 
61/806/636, 61/975,275, 61/674,980, 13/832,905, 13/948,423 and 15/435,733 do not disclose an acidic reagent comprising a polymeric acid, which is subject matter recited in all of the pending claims. Consequently, the instant application will not be afforded benefit to the above-mentioned applications.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 20, 2019 and August 22, 2019 are being considered by the examiner.
Claim Objections
Claims 20 and 28 are objected to because of the following informalities:  
The limitation “substrate configured to react” in line 3 of claim 20 should be changed to “substrate and configured to react”. Grammatically, the “configured to react” modifies the substrate absent the change, which does not appear to be the intended recitation.  

Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-32, 34 and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 20 specifies that the acidic reagent is a proton-containing polymeric acid. According to the specification, the polymeric acid can be polystyrene sulfonic acid or a sulfonated tetrafluoroethylene- based fluoropolymer-copolymer such as Nafion ®. That said, the specification does not enable a proton-containing polymeric acid having the properties recited in claims 28-32, 34 and 35. The relevant factors of In re Wands supporting the rejection are:
(A) The breadth of the claims are directed to a proton-containing polymeric acid;
(F) The amount of direction provided by the inventor with respect to the polymeric acid is limited to a polystyrene sulfonic acid or a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer such as Nafion ®. According to the specification, acids having the properties recited in claims 28-32 are alternative embodiments of acids suitable for generating a higher vapor pressure analog of an analyte, and the thermally labile hydrate recited in claims 34 and 35 is an additional component of the swipe, not part of the polymeric acid reagent;
(G) The existence of working examples of a polymeric acid are limited to Nafion® and polystyrene sulfonic acid;

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28-32, 34, 35 and 38-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 28-32 are indefinite because they contradict claim 20 which specifies that the acidic reagent comprises a polymeric acid. As discussed above, sodium bisulfate monohydrate, potassium bisulfate and sodium biphosphate (i.e. alkali-containing acidic salts) and polymeric acid are alternative embodiments of the acidic reagent according to the specification. 
Claim 34 is indefinite because of the scope of the limitation “reagent” recited in claim 20 is rendered indefinite by the subject matter of claim 34. According to claim 20, the claimed swipe comprises a single reagent. That said, the compositional relationship between the polymeric acid recited in claim 20 and the hydrate recited in claim 34 is unclear. Specifically, it is unclear how they form a single reagent. 
Claims 38 and 42 are dependent on claim 19, which was canceled. It will be presumed that claims 38 and 42 are dependent on claim 20. 
However, claim 42 will not be examined on the merits due to insufficient context. Specifically, the relationship between the sodium bisulfate and the polymeric acid recited in claim 20 is unclear. 
Claim 40 is additionally indefinite due to insufficient context. Absent the claim specifying the molar concentration of the salt (salt concentration affects the pH of an aqueous solution comprising the salt), the scope of the claim is not ascertainable. As a result, claim 40 will not be examined on the merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 20-22, 25-27, 33, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudd et al. (US 2011/0020941 A1). 
With respect to claim 20, Rudd et al. disclose a swipe1 for facilitating analysis of an analyte via mass spectrometry, the swipe comprising (see [0163]): 
a substrate (membrane) configured to collect a sample for analysis2 (see [0163]); and
a proton-containing acidic reagent (Nafion®) associated with the substrate, the reagent configured to react with the analyte, if present in the sample, so as to generate a higher vapor pressure analog of the analyte3,
wherein the reagent comprises a polymeric acid (the reagent is Nafion®). 
1Absent the claims further limiting the nature of the claimed “swipe”, the membrane disclosed by Rudd et al. is fully within the scope of the claimed “swipe”. The membrane is used to clean samples (see [0163]), and thus used to collect a portion of the sample via adsorption/absorption.
2The limitation merely conveys ability. Because the claimed invention is directed to a product, the patentability of the invention is based on the product itself, not for what it is used. While the Rudd et al. substrate must be capable of collecting a sample, Rudd et al. need not disclose the use of the Nafion® membrane to collect a sample for analysis to anticipate the claim. 
3The limitation merely conveys ability. Nafion®, due to its proton-donating ability, is configured to donate a proton to a proton-receptive analyte so as to generate a higher vapor pressure analog of said analyte, provided that such analyte is in contact with the Rudd et al. substrate.       
With respect to claims 21, 22, 25-27 and 33, the acidic reagent is a membrane made of Nafion®, meaning the acidic reagent is a solid, hydrated, polymeric, sulfonate-containing, organic acid having a pKa of less than 2.5.  
With respect to claims 36 and 37, because the acidic reagent is Nafion®, the acidic reagent is reactive with (i.e. donates a proton to) the ionic components recited in claim 37.  
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Rudd et al. disclose a swipe comprising Nafion®, as discussed above. However, Rudd et al. do not disclose or suggest that the swipe further comprises a thermally labile hydrated salt, as recited in claims 38, 39 and 41. Moreover, based on the disclosure of Rudd et al., there is no motivation to modify the Rudd et al. swipe to arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.